DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Cross Reference to Related Applications
2.	This U.S. Patent Application is a continuation of, and claims priority to, U.S. Patent Application No. 16/111,101, filed on 08/23/2018, which claims priority to provisional U.S. Patent Application No. 62/712,450, entitled "Gx Session Recovery for Policy and Charging Rules Function," filed on 07/31/2018, the entirety of both of which is incorporated by reference.

      Claims status
3.	This office action is a response to an application filed on 06/29/2020 in which claims 1-20 are pending for examination.

         Drawings
4.	The Examiner contends that the drawings submitted on 06/29/2020 are acceptable for examination proceedings.

Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 06/29/2020.

Terminal Disclaimer 
6.	The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/111,101 have been reviewed and are accepted. The terminal disclaimer has been recorded.

Interview Regarding Double Patenting
7.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,700,882 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and the U.S. Patent No. 10,700,882 B2 are both directed to a Policy and Charging Rules Function (PCRF) maintaining a mapping table that associates gateway identifiers of gateways in a packet core network with corresponding IP address ranges. (please see below the mapping of claims; the table below shows only example of claim 1 is anticipated by claim 1 of Patent No. US 10,700,882 B2)
Claim
Instant Application No. 16/915, 671 (limitations)
Patent No. US 10,700,882 B2 (limitations)
Claim
1
















































based on determining the particular UPF identifier from the mapping table, establishing, by the PCF, a session for the UE between the PCF and a particular UPF in the 5G network that corresponds to the particular UPF identifier.
A method, comprising: maintaining, by a Policy and Charging Rules Function (PCRF), a mapping table that associates a plurality of gateway identifiers with a plurality of IP address ranges, the plurality of gateway identifiers corresponding to a plurality of gateways in a packet core network; determining, by the PCRF, an IP address of a user equipment (UE); 
determining, by the PCRF from the mapping table, a particular IP address range of the plurality of IP address ranges that covers the IP address; determining, by the PCRF from the mapping table, a particular gateway identifier of the plurality of gateway identifiers that corresponds to the particular IP address range; and based on determining the particular gateway identifier from the mapping table, establishing, by the PCRF, a Gx session for the UE between the PCRF and a particular gateway in the packet core network that corresponds to the particular gateway identifier.
















































8.	Examiner contacted the Applicant and indicated that there is a non-statutory double patenting with the U.S. Patent No. 10,700,882 B2 as noted above. To expedite the patent prosecution, Examiner requested the Applicant to file a terminal disclaimer to overcome the non-statutory double patenting rejection of claims 1-20.
          Allowable Subject Matter
9.	Claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance: all the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“determining, by the PCRF from the mapping table, a particular gateway identifier of the plurality of gateway identifiers that corresponds to the particular IP address range; and based on determining the particular gateway identifier from the mapping table, establishing, by the PCRF, a Gx session for the UE between the PCRF and a particular gateway in the packet core network that corresponds to the particular gateway identifier” in combination with other claim limitations as specified in claims 1, 9 and 15.
Note that the first closest prior art Cooper et al. (US 20190045357 A1), hereinafter “Cooper” teaches: maintaining, a mapping table that associates a plurality of gateway identifiers with a plurality of IP address ranges, the plurality of gateway identifiers corresponding to a plurality of gateways in a packet core network (Figs. 3, 4, paragraphs [0040], [0053]); determining, an IP address of a user equipment (UE) and determining, a particular IP address range of the plurality of IP address ranges that covers the IP address (Figs. 4, 7, paragraph [0054]).
Note that the second closest prior art Roeland et al. (US 2012/0265888), hereinafter “Roeland” teaches: determining, by the PCRF from the mapping table, a particular gateway identifier of the plurality of gateway identifiers that corresponds to the particular IP address range (Fig.13, paragraphs [0012], [0015], [0016]) and based on determining the particular gateway identifier from the mapping table, establishing, by the PCRF, a Gx session for the UE between the PCRF and the particular gateway (Fig.5, paragraph [0018], [0040]).

Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Bogineni et al. (US 10,740,149 B2) entitled: "Server Less Computing Architecture"
• Holmstrom et al. (US 2021/0058827 A1) entitled: "Usage of Pre-Authorized Qos"
• Roeland et al. (US 2020/0413236 A1) entitled: "Requesting Flexible User-Plane Services In A Service-Based Architecture"
• Chang et al. (US 10,966,188 B2) entitled: "Full Bandwidth Uplink Transmission For Unlicensed Narrowband Internet Of Things"
• Zhu et al. (US 2020/0169871 A1) entitled: "Method, Apparatus, Network Device, And System For Release IP Address"

• Mahkonen et al. (US 9,565,587 B2) entitled: "Flow Mobility Filter Rule Verification"


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414